5DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/20/2021 has been entered.  Claims 13-20 are pending in the application.  Claims 1-12 have been cancelled.  The amendments to the claims and abstract overcome each and every objection previously set forth in the Non-Final Office Action mailed on 6/18/2021.

Information Disclosure Statement
The information disclosure statement filed 12/20/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it includes a Non-Patent Literature citation (NPL citation #1) which fails to include a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  

REASONS FOR ALLOWANCE
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 13, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the kit as claimed, specifically including the catheter body comprising one or more cutting edges extending in a proximal direction from a location at or near the distal end of the catheter body, the one or more cutting edges and the catheter body being monolithically formed.  
The closest prior art is Anderson et al. (US 2008/0262430 A1), Adams (US 2007/0060889 A1), and Kiev (US 9,743,952 B2).
Anderson discloses a needle device (see Fig. 2A) with an elongated needle (needle body 22), a handle (needle hub 21) attached to the proximal end of the needle (needle body 22), an upper grip (one of hinged clips 27) rotatable around an upper pivot (hinge, see par. [0058]), a lower grip (other of hinged clips 27) rotatable around a lower pivot (hinge, see par. [0058]), the upper grip (one of hinged clips 27) including a first inwardly protruding catch (bottom of one of hinged clips 27 for engaging outer lip 37, see par. [0058]), and the lower grip (other of hinged clips 27) including a second inwardly protruding catch (bottom of other of hinged clips 27 for engaging outer lip 37, see par. [0058]).
Adams teaches a catheter device (see Fig. 6a) to be used with a needle device (see Fig. 7, par. [0035]), the catheter device comprising a catheter 
Kiev teaches a catheter device (see Fig. 3) comprising one or more cutting edges (blades 306 and 308) (see col. 5 lines 25-40).
However, none of Anderson, Adams, or Kiev teaches the catheter body comprising one or more cutting edges extending in a proximal direction from a location at or near the distal end of the catheter body, the one or more cutting edges and the catheter body being monolithically formed.  
	
	Dependent claims 14-15 are allowed by virtue of their dependency on allowed claim 14.

In regards to independent claim 16, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including the catheter body having one or more cutting edges extending in a proximal direction from a location at or near the distal end of the catheter body, the one or more cutting edges and the catheter body being monolithically formed; 
The closest prior art is Anderson et al. (US 2008/0262430 A1), Adams (US 2007/0060889 A1), and Kiev (US 9,743,952 B2).
Anderson discloses providing a needle device (see Fig. 2A) with an elongated needle (needle body 22), a handle (needle hub 21) attached to the proximal end of the needle (needle body 22), an upper grip (one of hinged clips 27) rotatable around an upper pivot (hinge, see par. [0058]), a lower grip (other of hinged clips 27) rotatable around a lower pivot (hinge, see par. [0058]), the upper grip (one of hinged clips 27) including a first inwardly protruding catch (bottom of one of hinged clips 27 for engaging outer lip 37, see par. [0058]), and the lower grip (other of hinged clips 27) including a second inwardly protruding catch (bottom of other of hinged clips 27 for engaging outer lip 37, see par. [0058]); making a puncture in skin of a patient and the hollow organ using the sharpened distal end of the elongated needle (needle body 22) (see par. [0059]); inserting the elongated needle (needle body 22) into the organ (see par. [0059]); inserting a guide wire (see par. [0064]); and detaching and removing the needle (see par. [0058]).
Adams teaches providing a catheter device (see Fig. 6a) to be used with a needle device (see Fig. 7, par. [0035]), the catheter device comprising a catheter body (hub portion of cannula assembly 16) comprising a grip 
Kiev teaches providing a catheter device (see Fig. 3) comprising one or more cutting edges (blades 306 and 308) (see col. 5 lines 25-40).
However, none of Anderson, Adams, or Kiev teaches the catheter body having one or more cutting edges extending in a proximal direction from a location at or near the distal end of the catheter body, the one or more cutting edges and the catheter body being monolithically formed.  

Dependent claims 17-20 are allowed by virtue of their dependency on allowed claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.